Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  December 27, 2005                                                                                       Clifford W. Taylor,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
  129410 & (79)(83)                                                                                     Elizabeth A. Weaver
                                                                                                               Marilyn Kelly
                                                                                                          Maura D. Corrigan
                                                                                                        Robert P. Young, Jr.
                                                                                                        Stephen J. Markman,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellee,
  v                                                                  SC: 129410
                                                                     COA: 252187
                                                                     Oakland CC: 03-190080-FH
  GREGORY PHILLIP KEITH,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for immediate consideration and the motion for
  miscellaneous relief are GRANTED. The application for leave to appeal the July 28,
  2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are
  not persuaded that the questions presented should be reviewed by this Court.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            December 27, 2005                   _________________________________________
         d1219                                                                  Clerk